This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 DISCOVER BANK,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 35,322

 5 BRENDA S. LOPEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Raymond Z. Ortiz, District Judge

 9 Machol & Johannes, LLLP
10 Dana K. Grubesic
11 Albuquerque, NM

12 for Appellee

13 Brenda S. Lopez
14 Santa Fe, NM

15 Pro Se Appellant

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.

18   {1}    Summary dismissal was proposed for the reasons stated in the notice of
1 proposed summary disposition. No memorandum opposing summary dismissal has

2 been filed and the time for doing so has expired.




3   {2}   DISMISSED.

4   {3}   IT IS SO ORDERED.


5                                        _______________________________
6                                        MICHAEL E. VIGIL, Judge


7 WE CONCUR:


8 ___________________________________
9 LINDA M. VANZI, Chief Judge


10 _________________________________
11 STEPHEN G. FRENCH, Judge




                                           2